Citation Nr: 1622132	
Decision Date: 06/02/16    Archive Date: 06/13/16

DOCKET NO.  09-42 193A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin



THE ISSUE

Entitlement to a compensable rating for left ear hearing loss.



REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

P. Gibbs, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from January 1974 to May 1988.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, that granted service connection for left ear hearing loss, rated 0 percent, effective from October 2008 (date of claim).  This matter was previously before the Board in June 2014, when it was remanded [by a Veterans Law Judge other than the undersigned] for additional development.  It is now assigned to the undersigned.


FINDING OF FACT

At no time under consideration is the Veteran's  left ear hearing loss disability shown to have been manifested by hearing acuity worse than Level II in that ear.


CONCLUSION OF LAW

A compensable rating for left ear hearing loss is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.85, Code 6100, 4.86 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  As the rating decision on appeal granted service connection and assigned a disability rating and effective date for the award, statutory notice had served its purpose, and its application was no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  An October 2014 supplemental statement of the case (SSOC) provided notice on the "downstream" issue of entitlement to an increased initial rating and readjudicated the matter.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  He has had ample opportunity to respond/supplement the record, and has not alleged that notice was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) ("where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues"); see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (discussing the rule of prejudicial error).

VA has obtained the Veteran's service treatment records (STRs) and VA and private treatment records.  During the evaluation period the Veteran was afforded three VA audiological examinations, in May 2009, November 2010, and October 2014.  The Board finds that the reports of the VA examinations contain sufficient findings to constitute probative evidence adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the matter of the rating for left ear hearing loss, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist in these matters is met.

Legal Criteria, Factual Background, and Analysis

In general, disability ratings are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity caused by a given disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue, including degree of disability, shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

Hearing loss is evaluated under Code 6100, which provides that numeric designations are assigned based upon a mechanical use of tables found in 38 C.F.R. § 4.85 , based on puretone thresholds and speech discrimination.  Under Table VI, a Roman numeral designation (I through XI) for hearing impairment is assigned based on a combination of the percent of speech discrimination scores and the puretone threshold average.  38 C.F.R. § 4.85(b).  Table VIA, which assigns a Roman numeral designation solely on the puretone threshold average, is to be used when the examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc. (see 38 C.F.R. § 4.85(c)), and also  when there is an exceptional pattern of hearing impairment.  One such a pattern occurs when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, another when the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86.  The Table which yields the better result for the Veteran is to be selected.

The puretone threshold average is the sum of the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz, divided by four.  38 C.F.R. § 4.85(d).  The Roman numeral designations determined using Table VI or Table VIA are combined using Table VII to arrive at the rating to be assigned..

Compensation is payable for combinations of hearing loss in one ear which is service-connected and nonservice-connected hearing loss in the other ear as if both disabilities were service connected, provided the service connected hearing loss is compensable to a degree of 10 percent or more (i.e., Level X or XI) and the nonservice-connected hearing loss is not the result of the Veteran's own willful misconduct and meets the criteria 38 C.F.R. § 3.385.  38 C.F.R. § 3.383(a)(3).

Where the appeal is from the initial rating assigned with the award of service connection, separate "staged" ratings may be assigned for separate periods of time based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999).
With the exceptions noted in 38 C.F.R. § 3.383, if impaired hearing is service-connected in only one ear, in order to determine the percentage evaluation from Table VII, the non-service-connected ear will be assigned a Roman numeral designation for hearing impairment of I.  See 38 C.F.R. § 4.85(f).

On May 2009 VA audiological evaluation, the Veteran reported some difficulty understanding conversation when the person speaking is on his left.  Audiometry revealed that puretone thresholds (in decibels) were:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
5
15
LEFT
0
0
10
60
70

Speech discrimination was 94 percent in the right ear and 90 percent in the left ear.  

On November 2010 VA audiological evaluation, audiometry revealed that puretone thresholds (in decibels) were:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
5
15
LEFT
0
5
10
60
75

Speech discrimination was 98 percent in the right ear and 84 percent in the left.

On October 2014 VA audiological evaluation, the Veteran reported having difficulty hearing certain tones, voices and often needing for people to repeat what was said.  Audiometry revealed that puretone thresholds (in decibels) were:







HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
10
30
25
LEFT
5
5
25
60
75

Speech discrimination was 98 percent in the right ear and 86 percent in the left.

At the outset, the Board observes that because the Veteran's left ear hearing loss is not Level X or Level XI (i.e., compensable to 10 percent or more), and his right ear hearing does not meet the definition for hearing loss in 38 C.F.R. § 3.385, the provisions of 38 C.F.R. § 3.383 do not apply.  Therefore, in determining the rating for the left ear hearing loss, the right ear is assigned a hearing acuity of Level I.

Applying 38 C.F.R. § 4.85  Table VI to the audiometric findings on all three VA examinations cited above, the Board finds that which there were some fluctuations in the puretone thresholds and speech discrimination scores reported, each examination ultimately found a Level II hearing acuity in the left ear (and Level I in the right).  Applying Table VII, such findings warrant a 0 percent rating under Code 6100.  An exceptional pattern of hearing loss (so as to warrant rating under the alternate criteria in Table VIA) was not found on any examination.  The Board finds the examinations were adequate for rating purposes; the audiometry was conducted in accordance with regulatory criteria, and the examiner noted the effect the Veteran's hearing loss disability had on his occupation and daily activities (i.e., he has difficulty hearing conversation with the speaker on his left).  See Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).  Accordingly, the Board finds that a compensable rating for left ear hearing loss is not warranted at any time during the evaluation period.  See Fenderson v. West, 12 Vet. App. 119, 126-127 (1999).

The Board acknowledges the Veteran's complaints regarding the functional impact of his left ear hearing loss on his daily life.  However, as noted above, the rating for hearing impairment is derived from a mechanical formula based on levels of puretone threshold average and speech discrimination, and such formula has been accepted by VA to account for accompanying functional impairment.  

Consideration has been given regarding whether the schedular evaluation is inadequate, requiring referral of the claim to the Chief Benefits Director or the Director of the Compensation and Pension Service for consideration of an extraschedular evaluation.  38 C.F.R. § 3.321(b) (1).  Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, a determination must be made as to whether the schedular criteria reasonably describe a Veteran's disability level and symptomatology.  If the schedular rating criteria reasonably describe a Veteran's disability level and symptomatology, referral for extraschedular consideration is not required and the analysis stops.  If the schedular rating criteria do not reasonably describe a Veteran's level of disability and symptomatology, a determination must be made as to whether an exceptional disability picture includes other related factors, such as marked interference with employment and frequent periods of hospitalization.  If an exceptional disability picture including such factors as marked interference with employment and frequent periods of hospitalization is found, the matter must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for consideration of an extraschedular rating.

Here, the schedular criteria provide for ratings in excess of 0 percent for greater degrees of hearing loss, but such greater degrees of disability are not shown.  The diagnostic criteria encompass all symptoms (and related functional impairment) of the disability shown and therefore are not inadequate, and referral of this matter for consideration of an extraschedular rating is not warranted.  

Finally, there is no evidence (or allegation) that the Veteran's left ear hearing loss renders him unemployable.  Hence, the matter of entitlement to a total disability rating based on individual unemployability is not raised by the record in the context of the instant claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).






ORDER

A compensable rating for left ear hearing loss is denied.




____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


